Exhibit 10.4
EXECUTION COPY
UBS AG, London Branch
c/o UBS Securities LLC
299 Park Avenue
New York, NY 10171
Attn: Dmitriy Mandel and Paul Stowell
Telephone: (212) 821-2100
Facsimile: (212) 821-4610
May 16, 2008
To: TTM Technologies, Inc.
2630 South Harbor Boulevard
Santa Ana, California 92704
Attention: Treasurer
Telephone No.: (714) 327-3049
Facsimile No.: (714) 668-9411
Re: Warrants
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Warrants issued by TTM Technologies, Inc.
(“Company”) to UBS AG, London Branch (“UBS”) represented by UBS Securities LLC
(“Agent”) as its agent as of the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between UBS and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
UBS and Company had executed an agreement in such form (but without any Schedule
except for the election of the laws of the State of New York as the governing
law) on the Trade Date. In the event of any inconsistency between provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. The parties
hereby agree that no Transaction other than the Transaction to which this
Confirmation relates shall be governed by the Agreement.
2.  The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 



--------------------------------------------------------------------------------



 



General Terms:

         
 
  Trade Date:   May 16, 2008
 
  Effective Date:   May 20, 2008; provided that the Effective Date shall not
occur and this Confirmation and the Agreement shall become null and void if UBS
has not paid the Premium on the Premium Payment Date.
 
  Warrants:   Equity call warrants, each giving the holder the right to purchase
one Share at the Strike Price, subject to the Settlement Terms set forth below.
For the purposes of the Equity Definitions, each reference to a Warrant herein
shall be deemed to be a reference to a Call Option.
 
  Warrant Style:   European
 
  Seller:   Company
 
  Buyer:   UBS
 
  Shares:   The common stock of Company, par value USD 0.001 per Share (Exchange
symbol “TTMI”)
 
  Number of Warrants:   626,448, subject to adjustment as provided herein.
 
  Warrant Entitlement:   One Share per Warrant
 
  Strike Price:   USD 18.1540
 
  Premium:   USD 1,496,980.00
 
  Premium Payment Date:   May 20, 2008
 
  Exchange:   The NASDAQ Global Select Market
 
  Related Exchange(s):   All Exchanges

Procedures for Exercise:

         
 
  Expiration Time:   The Valuation Time
 
  Expiration Date(s):   Each Scheduled Trading Day during the period from and
including the First Expiration Date and to and including the 120th Scheduled
Trading Day following the First Expiration Date shall be an “Expiration Date”
for a number of Warrants equal to the Daily Number of Warrants on such date;
provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day, the Calculation Agent shall
make adjustments, if applicable, to the Daily Number of Warrants or shall reduce
such Daily Number of Warrants to zero for which such day shall be an Expiration
Date and shall designate a Scheduled Trading Day or a number of Scheduled
Trading Days as the Expiration Date(s) for the remaining Daily Number of
Warrants or a portion thereof for the originally scheduled Expiration Date; and
provided further that if such Expiration Date has not occurred pursuant to this
clause as of the

2



--------------------------------------------------------------------------------



 



         
 
      eighth Scheduled Trading Day following the last scheduled Expiration Date
under this Transaction, the Calculation Agent shall have the right to declare
such Scheduled Trading Day to be the final Expiration Date and the Calculation
Agent shall determine its good faith estimate of the fair market value for the
Shares as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.
 
  First Expiration Date:   August 17, 2015 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.
 
  Daily Number of Warrants:   For any Expiration Date, the Number of Warrants
that have not expired or been exercised as of such day, divided by the remaining
number of Expiration Dates (including such day), rounded down to the nearest
whole number, subject to adjustment pursuant to the provisos to “Expiration
Date(s)”.
 
  Automatic Exercise:   Applicable; and means that a number of Warrants for each
Expiration Date equal to the Daily Number of Warrants (as adjusted pursuant to
the terms hereof) for such Expiration Date will be deemed to be automatically
exercised; provided that “In-the-Money” means that the Relevant Price for such
Expiration Date exceeds the Strike Price for such Expiration Date; and provided
further that all references in Section 3.4(b) of the Equity Definitions to
“Physical Settlement” shall be read as references to “Net Share Settlement”.
 
  Market Disruption Event:   Section 6.3(a)(ii) of the Equity Definitions is
hereby amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) the phrase “;
in each case that the Calculation Agent determines is material.”

Valuation:

         
 
  Valuation Time:   Scheduled Closing Time; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in its reasonable discretion.
 
  Valuation Date:   Each Exercise Date.

Settlement Terms:

         
 
  Settlement Method:   Net Share Settlement.
 
  Net Share Settlement:   On the relevant Settlement Date, Company shall deliver
to UBS the Share Delivery Quantity of Shares for such Settlement Date to the
account specified hereto free of payment through the Clearance System.
 
  Share Delivery Quantity:   For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the

3



--------------------------------------------------------------------------------



 



         
 
      Valuation Date in respect of such Settlement Date, rounded down to the
nearest whole number plus any Fractional Share Amount.
 
  Net Share Settlement Amount:   For any Settlement Date, an amount equal to the
product of (i) the Number of Warrants exercised or deemed exercised on the
relevant Exercise Date, (ii) the Strike Price Differential for such Settlement
Date and (iii) the Warrant Entitlement.
 
  Settlement Price:   For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
TTMI.UQ <equity> AQR (or any successor thereto) in respect of the period from
the scheduled opening time of the Exchange to the Scheduled Closing Time on such
Valuation Date (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent). Notwithstanding the foregoing, if (i) any Expiration Date is
a Disrupted Day and (ii) the Calculation Agent determines that such Expiration
Date shall be an Expiration Date for fewer than the Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.
 
  Settlement Date(s):   As determined in reference to Section 9.4 of the Equity
Definitions, subject to Section 9(k)(i) hereof. Other Applicable Provisions:  
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant. Representation and Agreement:   Notwithstanding
Section 9.11 of the Equity Definitions, the parties acknowledge that any Shares
delivered to UBS may be, upon delivery, subject to restrictions and limitations
arising from Company’s status as issuer of the Shares under applicable
securities laws.

3. Additional Terms applicable to the Transaction:

           Adjustments applicable to the Warrants:    
 
  Method of Adjustment:   Calculation Agent Adjustment. For the avoidance of
doubt, in making any adjustments under the Equity Definitions, the Calculation
Agent may make adjustments, if any, to any one or more of the Strike Price, the
Number of Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be

4



--------------------------------------------------------------------------------



 



         
 
      governed by Section 9(f) of this Confirmation in lieu of Article 10 or
Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

         
 
  New Shares:   Section 12.1(i) of the Equity Definitions is hereby amended by
deleting the text in clause (i) in its entirety and replacing it with the phrase
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors)”.
 
  Consequence of Merger Events:    
 
  Merger Event:   Applicable, provided that if an event occurs that constitutes
both a Merger Event under Section 12.1(b) of the Equity Definitions and an
Additional Termination Event under Section 9(h)(ii)(A) of this Confirmation, UBS
may elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(A) will apply.
 
 
Share-for-Share:
  Modified Calculation Agent Adjustment
 
 
Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)
 
 
Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination); provided that UBS
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).
 
  Consequence of Tender Offers:    
 
  Tender Offer:   Applicable; provided however that if an event occurs that
constitutes both a Tender Offer under Section 12.1(d) of the Equity Definitions
and Additional Termination Event under Section 9(h)(ii)(C) of this Confirmation,
UBS may elect, in its commercially reasonable judgment, whether the provisions
of Section 12.3 of the Equity Definitions or Section 9(h)(ii)(C) will apply.
 
 
Share-for-Share:
  Modified Calculation Agent Adjustment
 
 
Share-for-Other:
  Modified Calculation Agent Adjustment
 
 
Share-for-Combined:
  Modified Calculation Agent Adjustment
 
  Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange,

5



--------------------------------------------------------------------------------



 



         
 
      The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors), such exchange or quotation system shall thereafter be
deemed to be the Exchange.

Additional Disruption Events:

         
 
  Change in Law:   Applicable
 
  Failure to Deliver:   Not Applicable
 
  Insolvency Filing:   Applicable
 
  Hedging Disruption:   Applicable
 
  Increased Cost of Hedging:   Not Applicable
 
  Loss of Stock Borrow:   Applicable
 
 
Maximum Stock Loan Rate:
  100 basis points
 
  Increased Cost of Stock Borrow:   Applicable
 
 
Initial Stock Loan Rate:
  25 basis points
 
  Hedging Party:   UBS for all applicable Additional Disruption Events
 
  Determining Party:   UBS for all applicable Extraordinary Events
 
  Non-Reliance:   Applicable
 
  Agreements and Acknowledgments Regarding Hedging Activities:   Applicable
 
  Additional Acknowledgments:   Applicable

4. Calculation Agent:                                                UBS
5. Account Details:

  (a)   Account for payments to Company:           To be provided by Company    
    Account for delivery of Shares from Company:           To be provided by
Company     (b)   Account for payments to UBS:         UBS AG Stamford
SWIFT: UBSWUS33XXX
Bank Routing: 026-007-993
Account Name: UBS AG, London Branch
Account No. :101-WA-140007-000         Account for delivery of Shares to UBS:  
      To be provided by UBS

6



--------------------------------------------------------------------------------



 



6. Offices:
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.
The Office of UBS for the Transaction is: London
UBS AG
100 Liverpool Street
London EC2M 2RH
United Kingdom
Telephone: +44 207 568 0687
Facsimile: +44 207 568 9895/6
7. Notices: For purposes of this Confirmation:

                  (a)   Address for notices or communications to Company:
 
                       TTM Technologies, Inc.
   2630 South Harbor Boulevard
   Santa Ana, California 92704
  Attention: Treasurer
  Telephone No.: (714) 327-3049
  Facsimile No.: (714) 668-9411

 
                (b)   Address for notices or communications to UBS:
 
           
 
      To:   UBS AG, London Branch
c/o UBS Securities LLC
 
          299 Park Avenue
 
          New York, NY 10171
 
      Attn:   Dmitriy Mandel and Sanjeet Dewal
 
      Telephone:   (212) 821-2100
 
      Facsimile:   (212) 821-4610    
 
      With a copy to:        
 
      To:   Equities Legal Department
 
          677 Washington Boulevard
 
          Stamford, CT 06901
 
      Attn:   David Kelly and Gordon Kiesling
 
      Telephone:   (203) 719-0268
 
      Facsimile:   (203) 719-5627    
 
      and:        
 
      To:   Equities Volatility Trading
 
          677 Washington Boulevard
 
          Stamford, CT 06901
 
      Attn:   Brian Ward
 
      Telephone:   (203) 719-7330
 
      Facsimile:   (203) 719-7910

8. Representations and Warranties of Company
The representations and warranties of Company set forth in Section 3 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of May 8, 2008
among Company and J.P. Morgan Securities Inc. and UBS

7



--------------------------------------------------------------------------------



 



Securities LLC as representatives of the Underwriters party thereto (the
“Underwriters”) are true and correct and are hereby deemed to be repeated to UBS
as if set forth herein. Company hereby further represents and warrants to UBS
that:

  (a)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.     (b)  
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Company of this Confirmation, except such as have
been obtained or made and such as may be required under the Securities Act of
1933, as amended (the “Securities Act”) or state securities laws.     (d)   The
Shares of Company initially issuable upon exercise of the Warrant by the net
share settlement method (the “Warrant Shares”) have been reserved for issuance
by all required corporate action of Company. The Warrant Shares have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.     (e)   Company is not and will not be
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.     (f)   Company is an “eligible
contract participant” (as such term is defined in Section 1a(12) of the
Commodity Exchange Act, as amended (the “CEA”)) because one or more of the
following is true:         Company is a corporation, partnership,
proprietorship, organization, trust or other entity and:

  (A)   Company has total assets in excess of USD 10,000,000;     (B)   the
obligations of Company hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Company has a net worth in
excess of USD 1,000,000 and has entered into this Agreement in connection with
the conduct of Company’s business or to manage the risk

8



--------------------------------------------------------------------------------



 



      associated with an asset or liability owned or incurred or reasonably
likely to be owned or incurred by Company in the conduct of Company’s business.

  (g)   Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

9. Other Provisions:

  (a)   Opinions. Company shall deliver an opinion of counsel, dated as of the
Trade Date, to UBS with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation.     (b)   Repurchase Notices. Company shall,
on any day on which Company effects any repurchase of Shares, promptly give UBS
a written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than 41.24 million (in the case
of the first such notice) or (ii) thereafter more than 1.3 million less than the
number of Shares included in the immediately preceding Repurchase Notice.
Company agrees to indemnify and hold harmless UBS and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to UBS’s hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide UBS
with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Company in writing, and Company,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Company may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
this Transaction.     (c)   Regulation M. Company is not on the date hereof
engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Company, other than (i) a distribution meeting the requirements of
the exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and
(ii) the distribution of USD 175,000,000 principal amount of Convertible Senior
Notes due 2015. Company shall not,

9



--------------------------------------------------------------------------------



 



      until the second Scheduled Trading Day immediately following the Trade
Date, engage in any such distribution.     (d)   No Manipulation. Company is not
entering into this Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.     (e)   Transfer or Assignment. Company may not
transfer any of its rights or obligations under this Transaction without the
prior written consent of UBS. UBS may, without Company’s consent, transfer or
assign all or any part of its rights or obligations under this Transaction to
any third party. If after UBS’s commercially reasonable efforts, UBS is unable
to effect such a transfer or assignment on pricing terms reasonably acceptable
to UBS and within a time period reasonably acceptable to UBS of a sufficient
number of Warrants to reduce (i) the number of Shares that UBS Group directly or
indirectly beneficially owns (as defined under Section 13 of the Exchange Act
and rules promulgated thereunder) to 8.0% of Company’s outstanding Shares or
less or (ii) the quotient of (x) the sum of (a) the Number of Shares under this
Transaction and (b) the “Number of Shares” (as defined in the Warrant
Confirmation dated May 8, 2008 between Company and UBS) divided by (y) the
number of Company’s outstanding Shares (such quotient expressed as a percentage,
the “Warrant Equity Percentage”) to 14.5% or less, UBS may designate any
Exchange Business Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that (i) the number of
Shares that UBS Group directly or indirectly beneficially owns following such
partial termination will be equal to or less than 8.0% of Company’s outstanding
Shares or (ii) the Warrant Equity Percentage following such partial termination
will be equal to or less than 14.5%. In the event that UBS so designates an
Early Termination Date with respect to a portion of this Transaction, a payment
shall be made pursuant to Section 6 of the Agreement as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Warrants equal to the Terminated
Portion, (ii) Company shall be the sole Affected Party with respect to such
partial termination and (iii) such Transaction shall be the only Terminated
Transaction (and, for the avoidance of doubt, the provisions of paragraph 9(j)
shall apply to any amount that is payable by Company to UBS pursuant to this
sentence). Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing UBS to purchase, sell, receive or deliver any
Shares or other securities to or from Company, UBS may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform UBS’s obligations in respect of this Transaction and
any such designee may assume such obligations. UBS shall be discharged of its
obligations to Company to the extent of any such performance. “UBS Group” means
UBS and each business unit of its affiliates subject to aggregation with UBS
under Section 13 of the Exchange Act and rules promulgated thereunder.     (f)  
Dividends. If at any time during the period from and excluding the Trade Date,
to and including the Expiration Date, an ex-dividend date for a cash dividend
occurs with respect to the Shares, then the Calculation Agent will adjust any of
the Strike Price, Number of Warrants and/or Daily Number of Warrants to preserve
the fair value of the Warrants to UBS after taking into account such dividend or
lack thereof.     (g)   Role of Agent. Agent is acting as agent for both parties
but does not guarantee the performance of either party and neither UBS nor
Company shall contact the other with respect to any matter relating to the
Transaction without the direct involvement of Agent; (ii) Agent is not a member
of the Securities Investor Protection Corporation; (iii) Agent, UBS and Company
each hereby acknowledges that any transactions by UBS or Agent in the Shares
will be undertaken by UBS or Agent, as the case may, as principal for its own
account; (iv) without limiting the obligations of UBS or Agent hereunder or in
the Agreement, all of the actions to be taken by UBS and Agent in connection
with the Transaction, including but not limited to any exercise of any rights
with respect to the Warrants, shall be taken by UBS or Agent independently and
without any advance or subsequent consultation with Company; and (v) Agent is
not authorized to act as agent for

10



--------------------------------------------------------------------------------



 



      Company except to the extent required to satisfy the requirements of
Rule 15a-6 under the Exchange Act in respect of the Warrants described
hereunder.     (h)   Additional Provisions.

  (i)   Amendments to the Equity Definitions:

(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.
(B) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”
(C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.
(D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
UBS’s option, the occurrence of any of the events specified in Section 5(a)(vii)
(1) through (9) of the ISDA Master Agreement with respect to that Issuer.”
(E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and
(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
(F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

  (ii)   Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) UBS shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, and (2) Company shall be deemed the sole Affected Party and the
Transaction shall be deemed the sole Affected Transaction:

     (A) Consummation of (x) any recapitalization, reclassification, or change
of the Shares (other than changes resulting from a subdivision or combination)
as a result of which the Shares will be converted into, or exchanged for, stock,
other securities, other property, or

11



--------------------------------------------------------------------------------



 



assets or (y) any share exchange, consolidation, or merger of Company pursuant
to which the Shares will be converted into cash, securities or other property or
any sale, lease or other transfer in one transaction or a series of transactions
of all or substantially all of the consolidated assets of Company and its
subsidiaries, taken as a whole, to any person other than one of Company’s
subsidiaries; provided, however, that a share exchange, consolidation, or merger
transaction where the holders of more than 50% of all classes of the common
equity of Company immediately prior to such transaction own, directly or
indirectly, more than 50% of all classes of the common equity of the continuing
or surviving corporation or transferee or the parent thereof immediately after
such event will not constitute an Additional Termination Event.
An Additional Termination Event as a result of Section 9(h)(ii)(A) will not be
deemed to have occurred, however, if at least 90% of the consideration received
or to be received by Company’s common stockholders, excluding cash payments for
fractional shares and cash payments in respect of dissenters’ or appraisal
rights, in connection with the transaction or transactions otherwise
constituting the Additional Termination Event consists of shares of common stock
traded on a United States national securities exchange or which will be so
traded or quoted when issued or exchanged in connection with an Additional
Termination Event.
(B) There is a default by Company or any of its subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of $15 million in the aggregate of Company and/or any of its
subsidiaries, whether such indebtedness now exists or shall hereafter be created
(x) resulting in such indebtedness becoming or being declared due and payable or
(y) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration or otherwise.
(C) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than Company, its subsidiaries, or its or their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity.
(D) Company’s stockholders approve any plan or proposal for the liquidation or
dissolution of Company.
(E) UBS, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical (at any time prior to the first anniversary of
the Effective Date), or illegal (at any time prior to the last Settlement Date),
to hedge its obligations pursuant to this Transaction in the public market
without registration under the Securities Act or as a result of any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by UBS).

  (i)   No Collateral or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Neither party shall have
the right to set off any obligation that it may have to the other party under
this Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise.     (j)   Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events. If, in respect of this Transaction, an amount is payable by Company to
UBS, (i) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions
(except in the event of an Insolvency, Nationalization, Tender Offer or Merger
Event in which the consideration or proceeds to be paid

12



--------------------------------------------------------------------------------



 



      to holders of shares consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Company is the Defaulting Party or a Termination Event in which Company is
the Affected Party, other than an Event of Default of the type described in
(x) Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or (y) a
Termination Event of the type described in Section 5(b) of the Agreement, in the
case of both (x) and (y), resulting from an event or events outside Company’s
control) (a “Payment Obligation”), Company shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to UBS,
confirmed in writing within one Scheduled Trading Day, no later than 12:00 p.m.
New York local time on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable; provided that if Company does not
validly elect to satisfy its Payment Obligation by the Share Termination
Alternative, UBS shall have the right to require Company to satisfy its Payment
Obligation by the Share Termination Alternative. Notwithstanding the foregoing,
Company’s or UBS’s right to elect satisfaction of a Payment Obligation in the
Share Termination Alternative as set forth in this clause shall only apply to
Transactions under this Confirmation and, notwithstanding anything to the
contrary in the Agreement, (1) separate amounts shall be calculated with respect
to (a) Transactions hereunder and (b) all other Transactions under the
Agreement, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement, subject to, in the case of clause (a),
Company’s Share Termination Alternative right hereunder.

         
 
  Share Termination Alternative:   If applicable, Company shall deliver to UBS
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to paragraph (k)(i) below, in
satisfaction, subject to paragraph (k)(ii) below, of the Payment Obligation in
the manner reasonably requested by UBS free of payment.
 
  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.
 
  Share Termination Unit Price:   The value to UBS of property contained in one
Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means. The
Calculation Agent shall notify Company of such Share Termination Unit Price at
the time of notification of the Payment Obligation. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in paragraph (k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price

13



--------------------------------------------------------------------------------



 



         
 
      applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in paragraph (k)(ii) below, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, the
Tender Offer Date, the Announcement Date (in the case of a Nationalization,
Insolvency or Delisting), the date of cancellation or the Early Termination
Date, as applicable.    
 
  Share Termination Delivery Unit:   In the case of a Termination Event, Event
of Default Additional Disruption Event or Delisting, one Share or, in the case
of Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event. If such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
 
  Failure to Deliver:   Inapplicable
 
  Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

  (k)   Registration/Private Placement Procedures. If, in the reasonable opinion
of UBS, following any delivery of Shares or Share Termination Delivery Property
to UBS hereunder, such Shares or Share Termination Delivery Property would be in
the hands of UBS subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Share Termination Delivery Property pursuant to any applicable
federal or state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Property being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act, or as a result of the
sale of such Shares or Share Termination Delivery Property being subject to
paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless UBS waives the need for registration/private
placement procedures set forth in (i) and (ii) below. Notwithstanding the
foregoing, solely in respect of any Daily Number of Warrants exercised or deemed
exercised on any Expiration Date, Company shall elect, prior to the first
Settlement Date for the first Expiration Date, a Private Placement Settlement or
Registration Settlement for all deliveries of Restricted

14



--------------------------------------------------------------------------------



 



      Shares for all such Expiration Dates which election shall be applicable to
all Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in customary private placement procedures with respect
to such Restricted Shares reasonably acceptable to UBS; provided that Company
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Company to UBS (or any affiliate designated by UBS) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by UBS (or any such affiliate of UBS). The
Private Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to UBS, due diligence rights (for UBS or any
designated buyer of the Restricted Shares by UBS), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to UBS. In the case of a Private Placement Settlement,
UBS shall determine the appropriate discount to the Share Termination Unit Price
(in the case of settlement of Share Termination Delivery Units pursuant to
paragraph (j) above) or any Settlement Price (in the case of settlement of
Shares pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to UBS hereunder; provided that in no event
shall such number be greater than two times the Number of Shares (the “Maximum
Amount”). Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by UBS to Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(j) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).           In the event
Company shall not have delivered the full number of Restricted Shares otherwise
applicable as a result of the proviso above relating to the Maximum Amount (such
deficit, the “Deficit Restricted Shares”), Company shall be continually
obligated to deliver, from time to time until the full number of Deficit
Restricted Shares have been delivered pursuant to this paragraph, Restricted
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Company additionally authorizes any unissued Shares
that are not reserved for other transactions. Company shall immediately notify
UBS of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Restricted Shares to be delivered) and promptly deliver such Restricted Shares
thereafter.     (ii)   If Company elects to settle the Transaction pursuant to
this clause (ii) (a “Registration Settlement”), then Company shall promptly (but
in any event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to UBS, to cover the

15



--------------------------------------------------------------------------------



 



      resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to UBS. If UBS, in its sole reasonable discretion, is not satisfied
with such procedures and documentation Private Placement Settlement shall apply.
If UBS is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to paragraph (j) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
earliest of (i) the Exchange Business Day on which UBS completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or
Rule 145(d)(1) or (2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(3) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to UBS by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Amount.  
  (iii)   Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to UBS, as purchaser of such Restricted Shares,
(i) may be transferred by and among UBS and its affiliates and Company shall
effect such transfer without any further action by UBS and (ii) after the period
of 6 months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company) has elapsed after any Settlement Date for such Restricted Shares,
Company shall promptly remove, or cause the transfer agent for such Restricted
Shares to remove, any legends referring to any such restrictions or requirements
from such Restricted Shares upon request by UBS (or such affiliate of UBS) to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by UBS (or such affiliate of UBS).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

  (l)   Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, UBS may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or

16



--------------------------------------------------------------------------------



 



      otherwise hereunder, UBS Group. would directly or indirectly beneficially
own (as such term is defined for purposes of Section 13(d) of the Exchange Act)
in excess of 7.5% of the then outstanding Shares. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery, UBS Group would directly or indirectly so
beneficially own in excess of 7.5% of the then outstanding Shares. If any
delivery owed to UBS hereunder is not made, in whole or in part, as a result of
this provision, Company’s obligation to make such delivery shall not be
extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, UBS gives notice to
Company that, after such delivery, UBS Group would not directly or indirectly so
beneficially own in excess of 7.5% of the then outstanding Shares.       (m)  
Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for
90 days (it being understood that UBS will not be considered an affiliate under
this paragraph solely by reason of its receipt of Shares pursuant to this
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share Termination Delivery Property hereunder at any time after 6 months from
the Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to Company) shall be
eligible for resale under Rule 144 of the Securities Act and Company agrees to
promptly remove, or cause the transfer agent for such Shares or Share
Termination Delivery Property, to remove, any legends referring to any
restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), may be transferred by and among UBS and its affiliates and Company
shall effect such transfer without any further action by UBS. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary. Notwithstanding
anything to the contrary herein, to the extent the provisions of Rule 144 of the
Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
change after the Trade Date, the agreements of Company herein shall be deemed
modified to the extent necessary, in the opinion of outside counsel of Company,
to comply with Rule 144 of the Securities Act, as in effect at the time of
delivery of the relevant Shares or Share Termination Delivery Property.     (n)
  Governing Law. New York law (without reference to choice of law doctrine).    
(o)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.     (p)   Tax Disclosure. Effective from the
date of commencement of discussions concerning the Transaction, Company and each
of its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.     (q)   Maximum Share Delivery. Notwithstanding any other provision
of this Confirmation or the Agreement, in no event will Company be required to
deliver more than the Maximum Amount of Shares in the aggregate to UBS in
connection with this Transaction, subject to the provisions regarding Deficit
Restricted Shares

17



--------------------------------------------------------------------------------



 



  (r)   Right to Extend. UBS may postpone, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if UBS determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
UBS’s hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable UBS to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if UBS were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to UBS.     (s)   Status of Claims in
Bankruptcy. UBS acknowledges and agrees that this Confirmation is not intended
to convey to UBS rights against Company with respect to the Transaction that are
senior to the claims of common stockholders of Company in any United States
bankruptcy proceedings of Company; provided that nothing herein shall limit or
shall be deemed to limit UBS’s right to pursue remedies in the event of a breach
by Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
UBS’s rights in respect of any transactions other than the Transaction.     (t)
  Securities Contract; Swap Agreement. The parties hereto intend for: (a) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code; (b) a party’s right to liquidate the Transaction and
to exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; and (c) each payment and delivery of
cash, securities or other property hereunder to constitute a “margin payment” or
“settlement payment” and a “transfer” as defined in the Bankruptcy Code.     (u)
  Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to deliver or receive cash in respect of the settlement of the
Transaction contemplated by this Confirmation, except in circumstances where the
cash settlement thereof is within Company’s control (including, without
limitation, where an Event of Default by Company has occurred under
Section 5(a)(ii) or Section 5(a)(iv) of the Agreement, where Company elects to
deliver or receive cash or fails timely to elect to deliver or receive Share
Termination Delivery Property in respect of the settlement of such Transaction)
or in those circumstances in which holders of the Shares would also receive
cash.     (v)   Future Agreement. Company agrees not to enter into any agreement
(including, without limitation, any credit facility) that would prohibit Company
from performing its obligations hereunder (including, without limitation,
pursuant to Section 6(d)(ii) of the Agreement).

18



--------------------------------------------------------------------------------



 



     Company hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by UBS AG, London Branch) correctly sets forth the terms of the
agreement between UBS AG, London Branch, and Company with respect to the
Transaction, by manually signing this Confirmation or this page hereof as
evidence of agreement to such terms and providing the other information
requested herein and immediately returning an executed copy to Equity Risk
Management (Corporates), Facsimile No. (212) 821-4610.

            Yours faithfully,


UBS AG, LONDON BRANCH
      By:    /s/ D. Mandel       Name:    Dmitriy Mandel       Title:  
 Executive Director             By:    /s/ Daniel S. Hoverman       Name:  
 Daniel S. Hoverman       Title:    Director       UBS SECURITIES LLC, as agent
      By:    /s/ D. Mandel       Name:    Dmitriy Mandel       Title:  
 Executive Director             By:    /s/ Daniel S. Hoverman       Name:  
 Daniel S. Hoverman       Title:    Director    

         
 
        Agreed and Accepted By:    
 
        TTM TECHNOLOGIES, INC.    
 
       
By:
   /s/ Steven W. Richards    
 
       
Name:
   Steven W. Richards    
Title:
   EVP, CFO and Secretary    

